Opinion by Judge TASHIMA; Dissent by Judge SCHWARZER.
ORDER
TASHIMA, Circuit Judge:
The Memorandum disposition filed July 24, 1997, 1997 WL 418890, is hereby withdrawn and the opinions attached hereto are ordered filed in its place.
OPINION
Benjamin Martinez was convicted by jury of distribution of methamphetamine and possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The district court then granted his motion for a judgment of acquittal and, in the alternative, for a new trial, finding that the government had failed to carry its burden with respect to Martinez’s entrapment defense. United States v. Martinez, 924 F.Supp. 1025 (D.Or.1996). The government appeals. We have jurisdiction under 18 U.S.C. § 3731, and we affirm.
I.
In early 1995, Martinez moved to Gervais, Oregon, and was introduced to Alvaro Planearte by a mutual friend. Unknown to Martinez, Planearte was a paid police informant. Within three months, Martinez would sell or attempt to sell more than 12 pounds of methamphetamine to Planearte.
Because the central issue in this case is whether Planearte entrapped Martinez, the key facts revolve around the relationship between these two men. Planearte was introduced to Martinez as a mechanic and agreed to do some work on Martinez’s car. He made several visits to Martinez’s house and, about three weeks after they had met, Planearte told Martinez that he bought and sold drugs on a large scale. The parties dispute Martinez’s response. Planearte claims that Martinez volunteered that he knew someone who made methamphetamine and that Martinez met with him to ask how much methamphetamine Planearte would want if they went ahead with the deal. Martinez claims that Planearte repeatedly asked him to help sell drugs, that he refused, that Planearte nonetheless persisted over the weeks that followed, that Planearte cajoled, scolded and pressured him, and that Planearte began to tell Martinez the basics of drug commerce. Eventually, according to Martinez, Planearte offered to get Martinez $20,000 if Martinez helped him and promised to be his “Padrino.” 1
Sometime in May, 1995, Planearte told Officer Timothy Diede that he had a possible drug seller. Diede was then working on another case and did not immediately act upon this information; nor did he make any note of it. However, in late May, he authorized Planearte to arrange a controlled buy from Martinez. Martinez sold him a half pound of methamphetamine. After-wards, police surveillance observed Martinez drive in an unusual manner, which Diede concluded was “counter-surveillance” driving. Martinez contends it was no more than an attempt to find a supermarket that had apparently closed down.
*1163Diede then arranged for the Oregon State Police to stop Martinez for a traffic violation to get his full name, which they did. Diede ran a background check on Martinez which turned up no criminal history. In two subsequent controlled buys, Planearte purchased' six pounds of Methamphetamine from Martinez. A final controlled buy was arranged and Martinez was arrested in possession of six pounds of methamphetamine.
At trial, Martinez admitted that he had possessed and sold methamphetamine, but asserted that he had been entrapped. The evidence established that he had never been involved in any criminal or drug-related activity. He was generally a follower, rather than a leader.
Planearte had attempted to draw others into drug deals on a number of occasions. Planearte received $500 per week to uncover drug dealers, plus $3,000 to $4,000 per arrest. Planearte did not pay income tax on any of this money.
II.
We first address Martinez’s threshold contention that the government’s appeal is barred by the Double Jeopardy Clause of the Constitution.2
Our precedent clearly establishes that the government may appeal from the granting of a motion for judgment of acquittal under Fed.R.Crim.P. 29(c) after a jury verdict of guilty because, should the government prevail on appeal, the verdict would be reinstated with no need for a further trial. United States v. Foumai, 910 F.2d 617, 619 (9th Cir.1990) (“If the defendant is initially convicted, however, the government may appeal any subsequent reversal ... because a successful appeal would not necessitate a new trial but would only reinstate the original conviction.”) (citing United States v. Wilson, 420 U.S. 332, 352, 95 S.Ct. 1013, 1026, 43 L.Ed.2d 232 (1975); United States v. Sharif, 817 F.2d 1375, 1376 (9th Cir.1987)).
None of the cases cited by Martinez is on point. All of them involve an attempted government appeal after a trial court acquittal on the basis of insufficient evidence. See, e.g., United States v. Baptiste, 832 F.2d 1173, 1174 (9th Cir.1987). None holds that the double jeopardy bar applies even though reversal on appeal would not require a new trial. Thus, we turn to the merits of the government’s appeal.
III.
A.
We review de novo the district court’s grant of a Fed.R.Crim.P. 29(c) acquittal motion. United States v. Davis, 36 F.3d 1424, 1430 (9th Cir.1994). The jury’s finding should not be disturbed unless, “viewing the evidence in the light most favorable to the government, no reasonable jury could have concluded that the defendants were predisposed to commit the charged offenses.” Id. We conclude that the district court acted correctly. There was no evidence from which a reasonable jury could find that the government carried its burden of proving predisposition beyond a reasonable doubt.
B.
Predisposition is established only after analyzing five factors: (1) the character and reputation of the defendant; (2) whether the government made the initial suggestion of criminal activity; (3) whether the defendant engaged in the activity for profit; (4) whether the defendant showed any reluctance;' and (5) the nature of the government’s inducement. United States v. McClelland, 72 F.3d 717, 722 (9th Cir.1995), cert. denied,-U.S.-, 116 S.Ct. 1448, 134 L.Ed.2d 567 (1996). Although none of these factors is controlling, the defendant’s reluctance to engage in the criminal activity is the most important. Id.
The government concedes that the first two factors weigh in Martinez’s favor. The third factor weighs slightly in the government’s favor because Martinez would *1164stand to profit from successful drug deals and there was evidence that Martinez needed money at the time.
The fourth and most important factor— defendant’s reluctance to be drawn into criminal conduct — also favors Martinez. There was undisputed evidence that, despite several attempts by Planearte to “recruit” him, Martinez did not agree to any actual transaction until more than two months after first being approached by Planearte. See United States v. Skarie, 971 F.2d 317, 321 (9th Cir.1992) (two month delay cuts against government). There was also undisputed evidence regarding Plancarte’s recruitment efforts. This evidence shows that Planearte was “the one who would initiate [drug discussions] all the time,” and that Planearte asked Martinez repeatedly to help him in drug transactions. Martinez also testified that Planearte “used to scold me because he said I didn’t know how drugs were sold,” and that he finally gave in when Planearte promised to be his “padrino.” 3
The government did not offer evidence that contradicted this evidence of Martinez’s reluctance. Instead, the government points to evidence which, even when viewed in the light most favorable to the government, is both too ambiguous and too weak to constitute sufficient evidence from which a reasonable jury could find predisposition beyond a reasonable doubt. First, the government points to Plancarte’s testimony that Martinez responded to his initial approach by saying he had a brother-in-law who made “crank.” This evidence is simply insufficient to support the inference that Martinez was willing to participate in criminal conduct himself— especially given his subsequent resistance to Plancarte’s recruitment and the evidence suggesting that no such brother-in-law ever materialized. Indeed, Martinez was only able to find drugs by asking co-workers whether they knew anyone who could supply drugs.
Second, the government relies on Plancarte’s testimony that, a few weeks after they met, Martinez asked him how many pounds of methamphetamine Planearte would want if they went ahead with a drug deal. However, at most, this statement merely shows that, some time after first being approached by Planearte and despite Plancarte’s previous persuasive efforts, Martinez’s reluctance had not yet been overcome — he still had not decided to participate in a drug transaction, but was only considering it. The fact is that, despite several attempts by Planearte to “recruit” Martinez, Martinez did not agree to an actual transaction until May, two months after first being approached by Planearte. Moreover, although Planearte testified that he reported this incident to Detective Diede immediately, Diede testified that he could recall no such report, and that he did not remember Planearte reporting on Martinez to him until May. Indeed, neither Planearte nor Diede could produce a written record of any discussion of Martinez before May. This evidence is simply too weak to support a reasonable inference of willingness.
In short, Martinez offered undisputed evidence showing that the most important factor in the five-factor analysis weighs in his favor. The government’s evidence on this factor did not conflict with Martinez’s evidence, was undermined by its own weaknesses and inconsistencies, and was simply not sufficient to allow a rational jury to conclude, over Martinez’s strong evidence to the contrary, that Martinez did not show reluctance to Plancarte’s proposals.
Finally, the fifth factor — the nature of the inducement — weighs in Martinez’s favor. Planearte spent more than two months wooing Martinez. According to Martinez’s uncontradieted testimony, Planearte cajoled, scolded, and pressured Martinez throughout this time. Among other tactics, Planearte reassured Martinez not to worry about the police, attempted to teach Martinez about the drug trade, scolded Martinez because he didn’t know how to sell drugs, and was “always instructing” him about the drug trade. Eventually, Planearte attempted to sway Martinez with promises of wealth and friendship. Martinez finally gave in shortly after Planearte promised to become his “padrino.” Thus, the undisputed evidence shows that Planearte went to great lengths to lure Mar*1165tinez with pressure tactics, suggestions and promises of companionship, wealth, friendship, and an important symbolic relationship.
In addition, there was strong circumstantial support for the inference that Planearte was inappropriately aggressive in inducing Martinez. For example, Diede admitted on cross-examination that he could not recall ever using the term “entrapment” in discussing with Planearte the permissible limits of his activity. Planearte himself testified that “I haven’t heard the word, or if I’ve heard the word, I haven’t paid attention to it.” Thus, the undisputed evidence shows that Planearte did not know that, as a government agent, he was legally prohibited from unduly pressuring contacts into drug deals.
Further, Planearte received a weekly salary of $500 for his work as an informant, which constituted his sole source of income. Planearte also testified that he receives a “bonus” of $3,500 to $4,000 when a contact is arrested. These financial incentives establish that Planearte had a strong incentive to overcome a reluctant contact’s resistance.4 In short, Planearte had every reason to be improperly aggressive, thus springing a trap for the unwary innocent.
We conclude that four of the five predisposition factors weigh in favor of Martinez, including the most important of them. Further, the third weighs only slightly against him. Accordingly, we agree with the district court that there was not sufficient evidence from which a reasonable jury could find predisposition beyond a reasonable doubt. See e.g., Skarie, 971 F.2d at 320-22 (reversing conviction where same four factors favored defendant and same single factor favored government).
C.
Nonetheless, we address two arguments advanced by the government that do not fall neatly into one of the five categories described above. Neither of those1 arguments, however, alters the outcome under the five-factor analysis. First, the government argues that Martinez was predisposed because the evidence supports an inference that he was involved with drugs even before meeting Planearte. The government points to Diede’s statement that after the first drug transaction was completed, Martinez engaged in an evasive series of maneuvers which, in Diede’s opinion, were typical of an experienced drug dealer’s precautionary measures to “shake” any potential followers. However, Diede provided no basis for his opinion; his statements are eonclusory and he does not describe, beyond a general reference to U-turns and “strange driving,” exactly what led him to believe Martinez was engaged in “counter-surveillance” techniques. Further, there was no evidence that Martinez engaged in this sort of conduct after the other two completed drug transactions. Finally, Martinez provided a plausible explanation for his driving: he was looking, unsuccessfully, for a grocery store which, it turned out, had closed some time before.
Second, the government argues Martinez must have been predisposed because he was able to locate a source for the drugs requested by Planearte. But the evidence on the record is simply inconsistent with the government’s theory. Planearte testified that Martinez said he had a brother-in-law who manufactured methamphetamine, in which case Martinez’s knowledge of his relative’s activities would not imply that Martinez himself was predisposed. At trial a different scenario emerged, in which Martinez, having decided to provide Planearte with drugs, “asked around” at his job for someone who had access to drugs. Again, this evidence simply could not support any inference of predisposition prior to Plancarte’s recruitment tactics. Davis, 36 F.3d at 1431 (evidence must show preexisting predisposition).
Finally, the government complains that the district court improperly relied upon its own assessment of Plancarte’s credibility. *1166It is true that the district court may not engage in credibility assessments when considering a motion for acquittal. McClelland, 72 F.3d at 724. However, as the foregoing discussion of the evidence illustrates, the judgment of acquittal granted in this case is justified, even if Plancarte’s testimony is taken to be credible.
We conclude that a rational jury could not conclude beyond a reasonable doubt that Martinez possessed the requisite predisposition prior to being approached by Planearte. See Jacobson v. United States, 503 U.S. 540, 553, 112 S.Ct. 1535, 1542, 118 L.Ed.2d 174 (1992). Here, Planearte “‘play[ed] on the weaknesses of an innocent party and beguile[d] him into committing crimes which he otherwise would not have attempted.’ ” Id. (quoting Sherman v. United States, 356 U.S. 369, 376, 78 S.Ct. 819, 822, 2 L.Ed.2d 848 (1958)). Plancarte’s efforts led to the “apprehension of an otherwise law-abiding citizen who, if left to his own devices, likely would have never run afoul of the law.” Id. at 553-54, 112 S.Ct. at 1542-43.
The district court’s grant of defendant’s motion for judgment of acquittal is AFFIRMED.

. "Padrino” means a godfather or “second father.”


. Our cases say that we "review” this issue de novo. United States v. Affinito, 873 F.2d 1261, 1263 (9th Cir.1989) ("Whether the Double Jeopardy Clause bars appeal and retrial is reviewed de novo.") (quoting United States v. Govro, 833 F.2d 135, 136 (9th Cir.1987)). However, this is not an issue we review, since it was not raised and decided in the district court, but one that we decide in the first instance.


. At one point, Martinez also said that Plancarte's offer to be his padrino meant “not much” to him. Nevertheless, it was this offer that immediately preceded his capitulation.


. The government’s reliance on United States v. Cuellar, 96 F.3d 1179 (9th Cir.1996), cert. denied, - U.S. -, 117 S.Ct. 1117, 137 L.Ed.2d 318 (1997), to rebut this argument is misplaced. Cuellar's holding, that a $580,000 contingency award to an informant did not, by itself, constitute outrageous government conduct, does not preclude the evidentiary use of such an award. In fact, Cuellar acknowledged the general relevance of an informant’s fee arrangement. Id. at 1183. In this case, Plancarte’s compensation is relevant to the question of whether he had an incentive to overbear Martinez’s will.